Opinion by
Hurt, J.
§ 306. Disqualification of judge; stockholder in company tuhich is a party to a suit; relation to does not disqualify. This is a suit in which appellees were the plaintiffs, and appellant was the defendant, in the court below. Judgment was rendered for appellees. Appellant moved to set aside the judgment upon the ground that the county judge who rendered it was related in the third degree to one Carpenter, who was president of, and a stockholder in, appellant company. This motion was overruled. Held: The relationship of the judge- to *373Carpenter was not a disqualification. Carpenter was not a party to the suit in the sense of the statute. [R. S. arts. 1138, 1139.] To give the statute a construction that would make a stockholder of an incorporated company a party in the suit in which the company is a litigant would be unreasonable and disastrous in its consequences. [Dodge v. Stevenson Mfg. Co. 77 N. Y. 101; Henderson v. R. R. Co. 17 Tex. 572.]
May 21, 1887.
Affirmed.